Citation Nr: 1603950	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In November 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the supplemental statement of the case in February 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With apologies to the Veteran, the Board has determined a remand is required so that the VA examiner can prepare an addendum to the December 2014 VA examination report.  The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD.  Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran's appeal was certified to the Board in April 2012 and at that time, the provisions of 38 C.F.R. § 4.125(a) required that a diagnosis of a mental disorder conform to the American Psychiatric Association 's Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).    The regulation governing the establishment of service connection for PTSD was modified effective August 2014; a diagnosis of a mental disorder must now conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM V).  This modification does not apply to claims certified to the Board before August 4, 2014.  See 79 Federal Register 45093, 45094 (August 4, 2014).  

In the report, the VA examiner offered opinions regarding whether the Veteran had PTSD or another mental health disability.  The examiner determined the Veteran did not meet the criteria for PTSD as set forth by DSM V, instead of DSM IV.  The examiner therefore provided opinions using the wrong criteria and the Board has determined that the examiner should prepare an addendum to the December 2014 VA examination to provide an opinion as to whether the Veteran has PTSD or another mental health disability pursuant to DSM IV.  The examiner should also provide further explanation for certain rationale provided in support of the opinions reached.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from July 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Arrange for the examiner who conducted the December 2014 examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination. 

The examiner is asked to determine whether the Veteran has a mental health disability, pursuant to the DSM IV criteria to specifically include PTSD and major depressive disorder.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to state whether there are any additions or changes to the opinions expressed in the report from the December 2014 examination.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

